Citation Nr: 1402811	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for obstructive sleep apnea with asthma.


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from December 1981 to November 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City Utah.  In this decision, the RO granted service connection for obstructive sleep apnea with asthma and assigned a single, 30 percent rating, effective December 1, 2010.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of a September 2010 VA examination report reveals that the Veteran was going to have a titration sleep study soon for a CPAP machine.  The electronic file does not contain this study.  Whether the Veteran has been prescribed a CPAP machine has an impact on the rating to be assigned.  As such, steps need to be taken to obtain the record and associated it with the Veteran's claims file.  

Additionally, the Veteran should be given an opportunity to submit evidence showing if he has been prescribed a CPAP machine, and if so, when such was prescribed.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to submit evidence of him being prescribed a CPAP machine due to his sleep apnea.  If he was prescribed a CPAP machine, he should be given an opportunity to provide the date he was prescribed such machine.

2.  Obtain a copy of the CPAP Titration study which was to be conducted shortly after the September 2010 VA examination report.

3.  If no further development is needed as a result of the above development (i.e., scheduling of another VA examination and/or obtaining additional treatment records), readjudicate the claim for an initial disability rating in excess of 30 percent for obstructive sleep apnea with asthma.  If the decision remains adverse to the Veteran issue him a supplemental statement of the case and give an appropriate amount of time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

